 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Steel Products,Inc.,and Crown Flex ofNorthCarolina,Inc.andUpholsterers'International Union of North America,AFL-CIO.Cases I I-CA-2491, I I-CA-2613, and I1-RC-2022December 12, 1969SUPPLEMENTAL DECISIONBY MEMBERSFANNING,BROWN,AND ZAGORIAOnMarch It, 1966, the National LaborRelations Board issued a Decision and Order in theabove-entitledproceeding,findingthattheRespondent had engaged in and wasengaging incertain unfair labor practices in violation of Section8(a)(I) and (5) of the National Labor Relations Act,as amended, and 'ordering that the Respondent ceaseand desist therefrom and take certain affirmativeaction:'Thereafter, on June 28, 1968, the UnitedStatesCourt of Appeals for the Fourth Circuitaffirmed the Board's findings that the Respondentengaged in conduct violative of Section 8(a)(1) oftheAct,but reversed the Board's finding of an8(a)(5)violationand denied enforcement of itsbargaining order.'Thus, the Court rejected theBoard's holding that the Respondent did not have agood-faith doubt as to the Union's majority status,which the Board found was established by signedauthorizationcards,when the Respondent wasconfrontedwith a demand for recognition andbargainingThe Court held that authorization cardsdesignating a union for bargaining purposes may notalonebeabasis for requiring an employer tobargain with the Union.On June 16, 1969, the Supreme Court of theUnited States issued its opinion in this proceeding.'Although it held that refusal-to-bargain violationsmay no longer be predicated upon an employer'ssubjectivemotivation- his good- or bad-faithdoubt of the Union's asserted majority status -whenconfrontedbyaunion'sdemand forrecognition and bargaining, the Court affirmed theBoard's use of authorization cards as a basis forestablishinga union'smajority status and supportinga bargaining order under certain conditions. TheCourt remanded this case to the Board for findingsconsistent with the guidelines established by it.The Respondent, on July 29, 1969, filed with theBoard "Motions . . . for further hearing; to presentfurtherevidence and briefing; and that furtherdecisionbepostponeduntilafter ruling by theSupreme Court of the United States upon petitionfor rehearing."On August 15, 1969, the Boardissued a Notice granting all parties the opportunityto file statements of position with respect to themattersraisedby the Court's remand. Such1157 NLRB 636'General Steel Products,Inc , et a! v N L R B,398 F 2d 339'N L R B v Gissel Packing Company,General SteelProducts,Inc. etal, 395 U S 575statement was filed by the Respondent, in which italso restated its prior motions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.TheBoard has considered the statement ofpositionand the entire record in the light ofSupreme Court's opinion and, for reasons set forthbelow,affirms its original conclusion that theRespondent violated Section 8(a)(5) of the Act byrefusing to recognize and bargain with the Union asthemajority representative of the employees, andthat a bargaining order is necessary to effectuate thepurposes of the Act in this case.4In its Decision of March 11, 1966, the Boardfound that the Respondent violated Section 8(a)(1)of the Act, both before and after the Union'sdemand for recognition, by engaging in coerciveinterrogation of employees concerning their unionactivities; threatening employees with discharge forengaging in such activities or for voting for theUnion; suggesting that unionizationmight hurtbusiness and make new jobs more difficult to obtain;warning employees that strikes and other direeconomic consequences would result if the Unionwere to win the election; and asserting that,although it would have to negotiate if the Unionwon the election, the Respondent could negotiateendlessly and would not have to sign any agreement.With respect to the Section 8(a)(5) allegation, theBoard found that, (1) the Union had obtained validauthorizationcardsfromamajorityoftheemployees in an appropriate bargaining unit at thetime of its demand for recognition and, therefore,was entitled to represent the employees forcollective-bargainingpurposes,and(2)asdemonstrated by its unfair labor practices, theRespondent's refusal to bargain on and after August14, 1964, was motivated not by a good-faith doubtof the Union's majority status, but by a desire togain time in which to dissipate that status, inviolation of Section 8(a)(5). The Board issued abargaining order to remedy the Respondent's unfairlabor practices.Having reexamined this case in the light of theGisselguidelines, we reaffirm our earlier conclusionthat the Respondent violated Section 8(a)(5), notbecause Respondent lacked a good-faith doubt as totheUnion'smajority status when it refused theUnion'sbargaining request,butbecauseof itsrefusal to bargain with the Union whileengaging inits campaign of unfair labor practices to underminethe Union's support among its employees.'Respondent's petition for a rehearing by the Supreme Court was deniedonOctober 13, 1969We do not find sufficient reason for grantingRespondent'smotion to reopen the record or its request for oral argumentRespondent's position on the remand issues has already been adequatelypresented and the present record is appropriate for the resolution of thoseissues180 NLRB No. 8 GENERAL STEEL PRODUCTS, INC.In its opinion, the Court enunciated certainprinciplesgoverning the issuance of bargainingorders.It held that the Board has authority to issuesuch orders to remedy unfair labor practices "socoercive that,even in the absence of a Section8(a)(5) violation,abargaining order would havebeen necessary to repair the unlawful effect of those[unfair labor practices]."6In addition,theCourtapproved the Board's authority to issue a bargainingorder" . .in less extraordinary cases marked byless pervasive practices which nonetheless still havethe tendency to undermine majority strength andimpede the election processes."6In such situation,theBoard must examine the nature and extent ofthe employer'sunlawful conduct and ascertain thelikelihood that the use of traditional remedies wouldensure a fair election or rerun election.The Courtdeemed it possible that the requisite findings for abargainingorderwere implicit in the Board'sdecision to set aside the representation election andto issue a bargaining order in this case, but itremanded the case to the Board so that it mightexpressly decide whether such an order would havebeen necessary in the absence of an unlawful refusalto bargain,or whether" . . .even though traditionalremedies might be able to ensure a fair election [orrerun election] there was insufficient indication that[a rerun election in this case]would definitely be amore reliable test of the employees'desires than the57card count taken before the unfair labor practicesoccurred."7We are convinced that a bargaining order isjustified in this case.The Respondent's campaign todefeat the Union'sorganizational efforts consistedofseriousand extensive acts of interference,restraint,andcoercionasfoundabove.TheRespondent's unfair labor practices were so flagrantand coercive in nature as to require,even absent the8(a)(5) violation we have found,a bargaining orderto repair their effect.Our further view is that it isunlikelythatthelingeringeffectsoftheRespondent's unlawful conduct would be neutralizedby resort to conventional remedies which wouldhave produced a fair rerun election.We thereforefind that the employee sentiment as expressedthrough the authorization cards is a more reliablemeasure of the employees'desires on the issue ofbargaining representation than a rerun election, andthat the policies of the Act would be bettereffectuated by a bargaining order to remedy the8(a)(5) as well as the 8(a)(1) violations.Accordingly,we reaffirm the unfair labor practicefindings and the remedy provided therefor in theoriginal Decision and Order.'N L R B.v.Gissel Packing Company.395U S 575, 61511d. p614'Idp 616